DETAILED ACTION

The Applicant’s amendment filed on May 17, 2021 was received.  Claims 2, 4-7, 9-13, 22, 25 and 30-43 are now canceled.  Claims 1, 3, 8, 14-21, 23-24, 26-29 and 44 were amended.  Claims 45 and 46 were added
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued February 22, 2021.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Quddus et al. and Davancens et al. on claims 1, 3, 8, 14, 17-18 and 25-28 are withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
Claims 1, 3, 8, 14-21, 23-24, 26-29 and 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the fastener cavity has a depth dimension, a first lateral dimension at the open end of the fastener cavity, and a second lateral dimension at the closed end of the fastener cavity, the first lateral dimension is measured along an axis, perpendicular to an axis along which the depth dimension is measured, the second lateral dimension is measured along an axis, perpendicular to the axis along which the depth dimension is measured, and the first lateral dimension is greater than the second lateral dimension, as 
In regards to independent claim 45, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the first permeable-body part laps over at least a portion of the outer surface of the non-permeable wall of the non-permeable body, the first permeable-body part laps over all of the terminal surface of the non-permeable wall of the non-permeable body and the first permeable-body part laps over at least a portion of the inner surface of the non-permeable wall of the non-permeable body, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 46, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the fastener-coating tool further comprises a second non-permeable body and a second permeable body, coupled to the second non-permeable body, and the handle is coupled to the non-permeable body and the second non-permeable body and extends between the non-permeable body and the second non-permeable body, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.